internal_revenue_service number release date index number ------------------- ---------------------------------------- ---------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc corp plr-144904-10 date date legend distributing shareholder llc llc llc llc llc ----------------------------------------------- -------------------------------- ---------------------- ---------------------------------------- -------------------------------- ---------------------- ----------------- ------------------------------------------------- ---------------------- - -------------------------- ------------------------------------------------ --------------------------- ----------------------- ------------------------------------------------ ---------------------- - --------------------- --------------------------------------------------- ---------------------- - ---------------- ------------------------------------------------ ---------------------- - plr-144904-10 llc sub year year state x a b c d busine sec_1 busine sec_2 busine sec_3 busine sec_4 x --------------------------------------------------- ------------------------------------------------ ---------------------- - ------------------------------ -------------------------------- ---------------------- - ------- ------- -------------- ---------- ---------- -------- ---- ---------------------------- - - - - - - - --------------------------------------- ---------------------------------- ----------------------------------------------------------- --------------- dear ---------------- this letter responds to your letter dated date the ruling_request submitted on behalf of distributing and shareholder requesting rulings on certain federal_income_tax consequences of a series of proposed transactions additional information was received subsequently the information submitted for consideration is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no plr-144904-10 determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation and or the controlled corporations see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a state x corporation organized in year distributing has one class of common and two classes of preferred_stock outstanding distributing’s preferred_stock is owned by individuals none of whom are 5-percent shareholders shareholder a state x corporation organized in year owns all of the outstanding common_stock of distributing shareholder is the common parent of an affiliated_group_of_corporations that files a consolidated u s federal_income_tax return in addition to wholly owning all of the common_stock of distributing shareholder wholly owns llc llc llc and llc each of llc llc llc and llc is disregarded as an entity separate and apart from its owner for federal_income_tax purposes under sec_301_7701-3 of the procedure and administration regulations a disregarded_entity distributing owns a of llc b of sub and all of llc a disregarded_entity llc owns c of llc llc owns d of sub distributing is engaged in busine sec_1 busine sec_2 busine sec_3 and busine sec_4 distributing has submitted financial information which indicates that busine sec_1 and busine sec_2 has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction for what are represented as valid business reasons distributing proposes the following transaction the proposed transaction i ii distributing will form controlled in state x controlled will have one class of common_stock outstanding all of which will be owned directly by distributing distributing will form transitory llc a state x limited_liability_company that will be a disregarded_entity distributing will own all of transitory llc’s membership interests plr-144904-10 iii iv v vi distributing will transfer all of the assets related to the conduct of busine sec_2 to transitory llc transitory llc will borrow cash from an external lender the external lender will be aware of the proposed transaction and the terms of the debt will likely consider llc 2’s credit rating existing assets and debt as well as the assets it will acquire in step xii below this should result in more favorable terms than if external lender was only considering transitory llc’s history transitory llc will distribute the borrowed cash to distributing distributing will use the cash received from transitory llc to repay some of its historical debt associated with the busine sec_2 assets distributing will contribute all of its interest in transitory llc sub llc and llc to controlled the contribution in exchange for stock of controlled and the assumption by controlled of the liabilities associated with busine sec_2 and busine sec_3 vii distributing will distribute all the stock of controlled to shareholder the distribution viii shareholder will contribute llc to controlled ix x xi shareholder will contribute llc and llc to controlled controlled will contribute llc to llc controlled will contribute llc and sub to llc xii transitory llc will merge with and into llc with llc surviving following the proposed transaction distributing will be engaged in busine sec_1 and controlled will be engaged in busine sec_2 busine sec_3 and busine sec_4 representations a no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of busine sec_1 is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted plr-144904-10 c the five years of financial information submitted on behalf of busine sec_2 is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted d following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees e the distribution is being carried out for the following corporate business_purpose regulatory rate making and fit and focus the distribution is motivated in whole or substantial part by one or more of these corporate business purposes f the distribution is not used principally for the distribution of the earnings_and_profits of distributing or controlled or both g for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty percent or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution h for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or attributable to distributions on distributing stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution i the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly equity representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation j the total adjusted bases of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed as plr-144904-10 determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization k the liabilities assumed as determined under sec_357 by controlled in the contribution and the liabilities to which the assets transferred to controlled in the contribution are subject were incurred in the ordinary course of business and are associated with the assets being transferred l the total fair_market_value of the assets transferred to controlled by distributing in the contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1 will be included in income immediately before the transaction o payments made in connection with any continuing transactions between distributing and controlled following the distribution will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length p no two parties to the proposed transaction are investment companies as defined in sec_368 and iv plr-144904-10 q immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 r neither busine sec_1 or busine sec_2 nor control of an entity conducting these businesses will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part ruling sec_1 steps iv through vi only of the proposed transaction will be treated for federal tax purposes as if distributing will contribute all of its interest in transitory llc sub llc and llc to controlled the contribution in exchange for stock of controlled controlled will borrow cash from external lender controlled will distribute the borrowed cash to distributing after the contribution all other steps in the proposed transaction will remain the same the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization under sec_368 distributing will not recognize any gain_or_loss on the contribution sec_357 and sec_361 further distributing will not recognize income or gain upon the receipt of cash from controlled see ruling provided that distributing distributes the entire amount of the cash to its shareholders or creditors within a x period beginning on the date of the distribution under sec_361 and b controlled will not recognize any gain_or_loss upon its receipt of distributing’s interest in transitory llc sub llc and llc from distributing in the contribution sec_1032 the basis of the assets received by controlled in the contribution will equal the basis of such assets in the hands of distributing immediately prior to the proposed transaction sec_362 the holding_period of each asset received by controlled in the contribution will include the holding_period of such asset in the hands of distributing sec_1223 plr-144904-10 no income gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing’s shareholders on the distribution sec_355 the holding_period of the shares of controlled common_stock received by shareholder in the distribution will include the holding_period of the shares of distributing common_stock with respect to which such shares of controlled common_stock were received sec_1223 the aggregate basis of the shares of distributing stock and the controlled stock held by shareholder immediately after the distribution will equal the aggregate basis of the shares of distributing stock held by shareholder immediately before the distribution allocated in proportion to the fair_market_value of the distributing stock and the controlled stock in accordance with sec_1_358-2 sec_358 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of earnings_and_profits of distributing and controlled or both see sec_355 and sec_1_355-2 or iii whether the distribution is part of a plan or series of related transactions under sec_355 specifically no opinion is expressed concerning the treatment of step i of the proposed transaction described above plr-144904-10 procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely ___________________________ mark s jennings branch chief branch office of associate chief_counsel corporate cc
